Case 1:12-cr-00373-GBD Document 37 Filed 05/14/20 Page 1of1

inal | | FOY &SEPLOWTTZ=

or ne ys at law

 

 

105 MAIN STREET 30 WALL STREET
HACKENSACK, NJ 0760] ff Pore Tatars OH FLOOR
TEL: 201-457-007] ie en eee TORKINY: r@005
FAX: 201-457-0072 WWW.FOYSEPLOWITZ.COM | *

 
 
 
  

May 13, 2020

FILED VIA ECF

Honorable George B. Daniels
US District Court-SDNY

500 Pearl Street

NY, NY 10007

Re: US v. Richard Rosario
Dkt. # 12 er 373 (GBD)
Request for Reappointment for Pending VOSR

Dear Judge Daniels:

On May 1, 2020, I was contacted by Probation Officer Robert Walsh of the United
States Probation Department for the SDNY in connection with the filed Violation of
Supervised Release (VOSR) against Mr. Richard Rosario. I am requesting that the
court reappoint me to the pending VOSR pursuant to the Criminal Justice Act (CJA).
I was previously appointed thru the CJA to handle the underlying federal conviction
under docket #12 cr 373 and I was also appointed to handle Mr. Rosario’s prior VOSR.
Should the Court agree to reappoint me as counsel thru the CJA, I am requesting
that the appointment commence non pro tunc to May 1, 2020.

Should you have any questions or concerns, you may contact me in my NJ office or
via email. Thank you for your thoughtful consideration.

Sincerely,

FOY & SEPLOWITZ LLC

Gasan E Fay

JASON E. FOY

jfov@foyseplowitz.com

 

 
